Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the spray nozzle” which lacks antecedent basis clarity because it is not clear if the “nozzles” are being referenced.  The Examiner suggests the following amendments: “the spray nozzles”.
Claim 13 recites “at least one of carbon fiber or graphene” which is indefinite because the alternative meaning is unclear.  The Examiner suggests the following amendments: “at least one of carbon fiber and graphene”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154580) in view of Corman et al. (US 8,043,720).
Mark (US 2018/0154580) disclose a method comprising:
forming a stacked powder structure comprising a binder layer and a powder layer on the binder layer, wherein forming the stacked powder structure comprises forming the binder layer by depositing a binder with a spray nozzle on a substrate 14 and forming the powder layer on the binder layer by depositing a powder on the binder layer (fig. 1B; paragraphs [0254]-[0255], successive binder and powder layers; [0273], spray nozzles); 
forming a porous ceramic preform by heating the stacked powder structure to pyrolyze the binder, the porous ceramic preform configured to be infiltrated by a molten material ([0113], [0127], 
(Claim 2) removing an amount of the powder from the stacked powder structure prior to forming the porous ceramic preform ([0262], unbound powder is removed from the surroundings of the green part (i.e., green part is prior to pyrolyzing to form the porous ceramic preform));
	(Claim 4) wherein the powder comprises at least one of silicon carbide, nitride, or a metallic carbide ([0151]-[0152], silicon carbide, boron nitride (nitride), tungsten carbide (metallic carbide));
	(Claim 5) wherein the spray nozzle comprises an array of nozzles for supplying the binder to selected regions of the substrate (fig. 1B; [0102]-[0109]; [0273], spray nozzles);
	(Claim 6) controlling the spray nozzle to supply the binder to predetermined portions of the substrate (fig. 1B; [0102]-[0109]; [0273], spray nozzles);
(Claim 8) wherein the binder layer is a first binder layer and the powder layer is a first powder layer, and forming the stacked powder structure further comprises forming a second binder layer by depositing the binder on the first powder layer and forming a second powder layer by depositing the powder on the second binder layer (fig. 1B; paragraphs [0254]-[0255], successive binder and powder layers);
(Claim 9) placing the substrate 14 on a stage 16; and lowering the stage 16 before depositing the powder on the binder [0102]-[0104], [0254]-[0260], the stage 16 is movable, after each layer the stacked powder is lowered by lowering stage 16 (fig. 1B), and the powder bed is refilled and wiped with roller 138);
(Claim 10) wherein the powder comprises powdered silicon carbide and a reactive additive ([0151]-[0152], silicon carbide and reactive additive (graphite fiber, diamond, carbon blacks, carbon fiber, graphene));

(Claim 17) wherein the powder comprises a bimodal particle size distribution [0194]).

	However, Mark (US 2018/0154580) does not disclose the porous ceramic preform configured to be infiltrated by a molten material.  

Corman et al. (US 8,043,720) discloses a method (col. 2, lines 1-13) of forming a ceramic composite including 
forming a porous ceramic preform for melt infiltration by heating to pyrolyze binders, and
(claim 3) infiltrating the porous ceramic preform with the molten material resulting in a densified composite feature (col. 2, lines 1-13; molten material fills the porosity resulting in a densified composite feature).
 	
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Mark (US 2018/0154580) by forming the ceramic composite to be configured to be infiltrated by a molten material and infiltrating the porous ceramic preform with the molten material because such modifications are known in the art, as disclosed by Corman et al. (US 8,043,720) and would result in a densified composite feature.
As to claim 3 and resulting in a densified composite feature having a fiber-to-ceramic matrix material ratio of between 20% and 45%, Mark (US 2018/0154580) further discloses adding chopped fibers [0119].  Note that a fiber-to-ceramic matrix material ratio of between 20% and 45% would be well within an artisan of ordinary skill depending upon the desired amounts of ceramic material and fibers .
Claims 7, 12-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154580) in view of Corman et al. (US 8,043,720) as applied to claims 1-6, 8-11 and 17 above, and further in view of Halbig, Michael C. et al., “A Fully Nonmentallic Gas Turbine Engine Enabled by Additive Manufacturing,” Part III: Additive Manufacturing and Characterization of Ceramic Composites, NASA/TM 2015-218892, December 2015, (cited in IDS filed on February 18, 2019; this reference will be referred as Halbig et al.).
Mark (US 2018/0154580) and Corman et al. (US 8,043,720) do not disclose all the limitations of claims 7, 12-16 and 19.
Halbig et al. disclose a method for forming a ceramic composite comprising:
forming a stacked powder structure comprising a binder layer and a powder layer on the binder layer, wherein forming the stacked powder structure comprises forming the binder layer by depositing a binder with a nozzle on a substrate and forming the powder layer on the binder layer by depositing a powder on the binder layer (fig. 2; pp. 3-4, 6-7; as shown in fig. 2, the binder layer is deposited with a nozzle on a substrate (glued powder), and the powder layer is deposited on the binder layer); 
forming a porous ceramic preform by heating the stacked powder structure to pyrolyze the binder; 
	(Claim 7) wherein the powder comprises a plurality of fibers, each having a diameter in a range of between 5 microns and 10 microns, inclusively, and the chopped fibers (Mark (-580) discloses chopped fibers, as mentioned above) have an aspect ratio between 4 and 20, inclusively (p. 4, last paragraph; SiC fibers having 7 (µm) micron mean diameter (D) and 65 to 70 (µm) micron mean length (L), and thus an aspect ratio of L/D = 65/7 to 70/7 = 9.29 to 10);

	(Claim 13; the powder comprising at least one of carbon fiber and graphene is disclosed by Mark (-580), as mentioned above);
	(Claim 14) wherein heating the stacked powder structure causes the binder to produce silicon carbide (paragraph bridging pages 6 and 7; binder of polycarbosilane or phenolic resin converted to SiC (silicon carbide) during pyrolysis); 
(Claim 15) wherein the binder comprises at least one of phenolic resin, poly(furfuryl alcohol), or polycarbosilane (paragraph bridging pages 6 and 7; binder of polycarbosilane or phenolic resin converted to SiC (silicon carbide) during pyrolysis);
(Claim 16) wherein the powder comprises a unimodal particle size distribution (p. 4, last paragraph; powders are singularly (unimodal) or bimodal powder distributions); 
(Claim 18) wherein the substrate comprises a ceramic fiber preform, the ceramic fiber preform having been infiltrated by a slurry, the slurry comprising silicon carbide (paragraph bridging pages 6 and 7; the substrate is infiltrated with a slurry comprising silicon carbide SiC powders); and
(Claim 19) the powder comprising fibers, including silicon carbide fibers wherein the fibers comprise chopped fibers (Mark (-580) discloses chopped fibers, as mentioned above) having a diameter in a range of between 5 microns and 10 microns, inclusively, and the chopped fibers have an aspect ratio between 4 and 20, inclusively (p. 4, last paragraph; SiC fibers having 7 (µm) micron mean diameter (D) and 65 to 70 (µm) micron mean length (L), and thus an aspect ratio of L/D = 65/7 to 70/7 = 9.29 to 10) (Other limitations of claim 19 are met by Mark (US 2018/0154580) in view of Corman et al. (US 8,043,720), as mentioned above).
. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154580) in view of Corman et al. (US 8,043,720) as applied to claims 1-6, 8-11 and 17 above, and further in view of Halbig, Michael C. et al., “A Fully Nonmentallic Gas Turbine Engine Enabled by Additive Manufacturing,” Part III: Additive Manufacturing and Characterization of Ceramic Composites, NASA/TM 2015-218892, December 2015, (cited in IDS filed on February 18, 2019; this reference will be referred as Halbig et al.) and Martinez, III (US 2015/0367592).
Mark (US 2018/0154580) and Corman et al. (US 8,043,720) do not disclose all the limitations of claims 7, 12-16 and 19.
Halbig et al. is applied as above.
Martinez, III (US 2015/0367592) discloses a method for producing ceramic composite including chemical vapor infiltration (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method with method steps as recited by Halbig et al. above because such modifications are known in the art and would provide alternative configurations for producing the ceramic composite product; and to further modify the infiltration to be chemical vapor infiltration, as disclosed by Martinez, III (US 2015/0367592), because such a modification is known in the art and would provide an alternative configuration for infiltrating known to be operable in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744